Title: From George Washington to John Glover, 22 May 1782
From: Washington, George
To: Glover, John


                        
                            sir
                            Head Quarters 22 May 1782
                        
                        I have received your two favrs of 30th Apr. & 4th instant.
                        It was very well, in the Situation of the Recruitg Business in your State, that you interposed to put it on
                            a more promising footg—I wish it may now proceed with better Success & more dispach than has hitherto attended it.
                        In the Situation of your Health, as described by you, it would I think be impossible for you to attend your
                            Duty in Camp, It would therefore be useless for you under such Circumstances to join the Army, But, altho I have no reason
                            to doubt your Report, yet as the Absence of Officers of your Rank from active Service, is apt to be particularly noticed,
                            and is liable to be construed into partial Indulgence unless there is evident cause for it, I must request, for my
                            Justification, as well as your own sake, that you will attend to the general Regulations prescribed in Cases like
                            yours—& send me the necessary Certificates of your Physician, of your State of Health—As soon as it shall be
                            judged that your Health will permit, I shall expect that you will immediately join the Army without loss of Time. I am
                            &ca
                        
                            G.W. 

                        
                    